UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049 (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, issued and outstanding as of November 6, 2008: 93,344,632, exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II. — OTHER INFORMATION Item 1A.Risk Factors 22 Item 6.Exhibits 25 SIGNATURES 26 INDEX TO EXHIBITS 27 2 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 30,913,687 $ 50,498,261 Short-term investments, at amortized cost — 9,951,548 Accounts receivable 1,629,023 101,217 Prepaid expense and other current assets 708,922 930,596 Total current assets 33,251,632 61,481,622 Equipment and furnishings, net 1,823,906 1,573,290 Molecular library, net 126,261 193,946 Investment in affiliate – RXi Pharmaceuticals(see Note 9) — — Goodwill 183,780 183,780 Other assets 357,008 713,398 Total assets $ 35,742,587 $ 64,146,036 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 3,239,271 $ 1,946,215 Accrued expenses and other current liabilities 2,470,860 3,700,866 Income taxes payable 632,000 — Deferred revenue, current portion 3,131,679 8,399,167 Total current liabilities 9,473,810 14,046,248 Deferred revenue, non-current portion 7,595,945 7,167,381 Total liabilities 17,069,755 21,213,629 Minority interest (see Note 1) — 2,708,368 Commitments and Contingencies Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 93,978,448 and 90,397,867 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 93,978 90,398 Additional paid-in capital 209,509,492 203,905,691 Treasury stock, at cost (633,816 shares held at September 30, 2008 and December 31, 2007) (2,279,238 ) (2,279,238 ) Accumulated deficit (188,651,400 ) (161,492,812 ) Total stockholders’ equity 18,672,832 40,224,039 Total liabilities and stockholders’ equity $ 35,742,587 $ 64,146,036 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended, September 30, 2008 2007 2008 2007 Revenue: Service revenue $ 917,473 $ 2,046,470 $ 4,838,923 $ 5,862,976 Grant revenue — — — 116,070 Licensing revenue — — — 1,000 917,473 2,046,470 4,838,923 5,980,046 Expenses: Research and development 2,005,813 3,907,514 7,723,184 14,800,183 General and administrative 1,600,986 3,669,361 9,266,218 10,261,042 In-process research and development(See Note 11) 8,012,154 — 8,012,154 — 11,618,953 7,576,875 25,001,556 25,061,225 Loss before other income (10,701,480 ) (5,530,405 ) (20,162,633 ) (19,081,179 ) Other income: Interest income 215,345 857,273 1,023,921 1,896,950 Other income, net — (1,250 ) 219,229 1,498,750 Equity in loss of affiliate – RXi Pharmaceuticals (see Note 9) (1,344,372 ) — (3,857,227 ) — Minority interest in loss of subsidiary — 77,092 88,374 255,228 Net loss before income taxes (11,830,507 ) (4,597,290 ) (22,688,336 ) (15,430,251 ) Provision for income taxes (485,000 ) — (827,000 ) — Net loss (12,315,507 ) (4,597,290 ) (23,515,336 ) (15,430,251 ) Deemed dividend for anti-dilution adjustment made to stock warrants — — (756,954 ) — Net loss applicable to common stockholders $ (12,315,507 ) $ (4,597,290 ) $ (24,272,290 ) $ (15,430,251 ) Basic and diluted loss per share $ (0.14 ) $ (0.05 ) $ (0.27 ) $ (0.19 ) Weighted-average shares outstanding 91,106,215 88,122,908 90,719,685 82,235,069 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $ (23,515,336 ) $ (15,430,251 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 442,282 175,531 Equity in loss of unconsolidated subsidiary 3,857,227 — Minority interest in loss of subsidiary (88,374 ) (255,228 ) RXi common stock transferred for services 244,860 — Non-cash earned on short-term investments (48,452 ) (69,145 ) Non-cash gain on transfer of RXi common stock (226,579 ) — Non-cash expense for in-process research and development acquired 8,012,154 — Common stock issued for services — 3,813,482 Expense related to employee and non-employee stock options 1,605,776 1,664,876 Net change in operating assets and liabilities (5,831,894 ) (4,734,702 ) Total adjustments 7,967,000 594,814 Net cash used in operating activities (15,548,336 ) (14,835,437 ) Cash flows from investing activities: Purchases of equipment and furnishings (963,999 ) (218,455 ) Cash paid related to acquisition of Innovive (3,689,769 ) — Deconsolidation of subsidiary (10,359,278 ) — Proceeds (purchase) from sale of short-term investments 10,000,000 (11,757,140 ) Net cash used in investing activities (5,013,046 ) (11,975,595 ) Cash flows from financing activities: Proceeds from exercise of stock options and warrants 976,808 16,401,312 Net proceeds from issuances of common stock — 34,250,905 Net proceeds from issuances of common stock in subsidiary — 152,000 Net cash provided by financing activities 976,808 50,804,217 Net (decrease) increase in cash and cash equivalents (19,584,574 ) 23,993,185 Cash and cash equivalents at beginning of period 50,498,261 30,381,393 Cash and cash equivalents at end of period $ 30,913,687 $ 54,374,578 Supplemental disclosure of cash flow information: Cash received during the period as interest income $ 1,023,921 $ 1,829,646 Cash paid during the period for income taxes $ 195,000 $ — The accompanying notes are an integral part of these condensed consolidated financial statements. See supplemental information on the following page. 5 Supplemental schedule of non-cash investing and financing activities: CytRx purchased all of the common stock of Innovive Pharmaceuticals in a transaction that for accounting purposes is considered an asset acquisition.See Note 11 below.The fair value of Innovive’s assets and liabilities at September 19, 2008, in millions of dollars, are presented below: In-process research and development $ 8.0 Leasehold interests .1 Prepaid expenses .3 Accounts payable (6.1 ) Net assets acquired through issuance of common stock $ 2.3 As a result of the March 6, 2008 distribution by CytRx Corporation (the “Company”) to its stockholders of approximately 36% of the outstanding shares of RXi Pharmaceuticals Corporation, the Company deconsolidated that previously majority-owned subsidiary. As part of the transaction, the Company deconsolidated $3.7 million of total assets and $4.6 million of total liabilities. In connection with applicable antidilution adjustments to the price of certain outstanding warrants in March 2008, the Company recorded a deemed dividend of approximately $757,000 in the nine months ended September 30, 2008. The deemed dividend was recorded as a charge to accumulated deficit and a corresponding credit to additional paid-in capital. 6 CYTRX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx,” the “Company,” “we,” “us” or “our”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics. The CytRx drug development pipeline includes six programs in clinical development, including registration studies of tamibarotene for the treatment of acute promyelocytic leukemia, or APL. In addition to a portfolio of oncology programs, CytRx is developing human therapeutic products based upon its small-molecule molecular chaperone amplification technology. CytRx is using its chaperone amplification technology to develop treatments for neurodegenerative disorders and diabetic complications. In addition, CytRx has been applying molecular chaperone technology to the identification of drug candidates for oncology by adapting its proprietary chaperone screening assay to identify inhibitors (rather than amplifiers) of chaperone activity. The Company owns and operates a research and development facility in San Diego. On September 19, 2008, the Company completed its acquisition of Innovive Pharmaceuticals, Inc., or Innovive. The Company acquired Innovive, and its four clinical-stage oncology drug candidates, by means of the merger of Innovive with CytRx Merger Subsidiary, Inc., the Company’s wholly owned subsidiary, with Innovive continuing as the surviving corporation. As a result, Innovive became a wholly owned subsidiary of CytRx and changed its name to CytRx Oncology Corporation, which better reflects the nature of the Innovive product candidates acquired in the transaction.For a more detailed description of the merger, see Note11 below. Through February 2008, the Company owned a majority of the outstanding shares of common stock of RXi Pharmaceuticals Corporation, or RXi, which was founded in April 2006 by the Company and four researchers in the field of RNAi, including Dr.
